Citation Nr: 0336568	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-00 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a skin condition, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from September 1990 to July 
1991, which included service in the Southwest Asia theater of 
operations during the Persian Gulf War.  She also had 
additional service with the Army National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota, which denied the benefit sought 
on appeal.

The January 2002 rating decision also denied the veteran's 
claim for service connection for post-traumatic stress 
disorder.  The veteran filed a timely notice of disagreement 
with respect to that determination.  As a result, the RO 
granted service connection for PTSD in an October 2002 rating 
decision.  As this determination constitutes a full grant of 
the benefits sought as to that claim, it is no longer in 
appellate status.  See Grantham v. Brown, 114 F.3d. 1156 
(Fed. Cir. 1997).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on her part.

REMAND

The veteran claims that she suffers from a skin condition as 
a result of her service in the Persian Gulf.  Unfortunately, 
the Board finds that additional development is required 
before it can adjudicate her claim.  

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence, and 
eliminated the requirement that a claimant submit a well-
grounded claim before the duty to assist is triggered.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, the Board notes that the veteran was notified 
of the VCAA in a Statement of the Case issued in October 2002 
and in a letter dated March 2003.  However, it appears that 
additional development is warranted in this case.  

The Board finds that the veteran should be examined by a 
dermatologist to determine whether she suffers from a skin 
condition as a result of service.  The record reveals that 
the veteran's sister, W.E., M.D., submitted a statement that 
the veteran developed a hypersensitive reaction to sunlight 
shortly after she returned to the United State from Desert 
Storm.  In light of this opinion, the Board finds that a 
dermatologist should review the claims file and examine the 
veteran to determine whether she suffers from a skin 
condition as a result of service.  See 38 U.S.C.A.     § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (assistance includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim).

The Board notes that it is unclear as to whether the RO 
considered the veteran's claim under the provisions relating 
to undiagnosed illnesses stemming from her service in the 
Persian Gulf.  Service connection for a chronic disability 
due to an undiagnosed illness arising from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War may be compensated under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  The RO, therefore, should ensure that the veteran's 
claim is adjudicated in light of the applicable legal 
criteria pertaining to disabilities occurring in Persian Gulf 
War veterans and should ensure that the veteran is provided 
with information as to the legal criteria for substantiating 
such a claim.  

Finally, the veteran's representative argues that additional 
VA medical records may exist which have not been associated 
with the claims file.  In a VA Form 646, the veteran's 
representative indicated that the veteran called the Fargo VA 
Medical Center in March 2001 to request that she be seen by a 
dermatologist, but that it was unclear from the record 
whether the veteran's request was honored.  As a result, the 
Board finds that the RO should request and obtain all 
outstanding VA treatment records, if any, pertaining to the 
veteran's skin condition.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the Fargo VA 
Medical Center and request all 
outstanding records of treatment 
pertaining to the veteran's skin 
condition from 2001 to the present.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.

2.  The veteran should be scheduled for a 
VA dermatological examination to 
determine whether she suffers from a skin 
condition as a result of service.  The RO 
should arrange for the examination to be 
scheduled, if possible, during an active 
stage of the veteran's skin condition.  
The examiner should review the claims 
file and perform any studies and tests 
deemed necessary.  Based on a review of 
the claims file and a thorough 
examination, the examiner should answer 
the following questions:

(a) If the veteran suffers from a skin 
condition that can be attributable to a 
known diagnostic entity, the examiner 
should determine whether it is at least 
as likely as not (50 percent probability 
or greater) that it is related to the 
veteran's period of service. 

(b) If no diagnosis is medically 
possible, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any symptoms are 
related to the veteran's period of 
service, namely her service in the 
Southwest Asia theater of operations. 

(c) If undiagnosed, the examiner should 
note and detail all reported signs and 
symptoms of a chronic disability 
involving her skin condition.  The 
examiner should provide details about the 
onset, frequency, duration, and severity 
of all complaints. 

(d) The examiner should also determine 
whether there are any objective medical 
indications that the veteran is suffering 
from a chronic skin condition.  The 
examiner should provide the rationale on 
which all opinions are based.

3.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO should also review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

4.  When the development requested has 
been completed, the RO should 
readjudicate the issue on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations, including but not limited to 
the criteria set forth at 38 C.F.R. §§ 
3.159, 3.317 and 38 U.S.C.A. §§ 5103, 
5103A.  The RO should consider the 
veteran's claim under the VCAA.  In doing 
so, the RO should ensure that the 
notification and assistance requirements 
of the VCAA are satisfied, including 
notifying the veteran of the division of 
responsibilities between the VA and the 
veteran in obtaining evidence in support 
of her claim.  The RO should ensure that 
all of the VCAA notice obligations have 
been satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A, and any other applicable 
legal precedent.  

5.  If the benefit sought is not granted, 
the veteran and her representative should 
be furnished with a supplemental 
statement of the case, wherein 38 C.F.R. 
§ 3.317 pertaining to undiagnosed 
illnesses, must be fully set forth.  
Thereafter, the veteran and her 
representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is obtain additional evidence and 
to accord the veteran due process of law.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument she desires 
to have considered in connection with her current appeal.  No 
action is required of the veteran until she is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United  


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




